          Case 1:19-cv-01489-NONE-EPG Document 14 Filed 07/13/20 Page 1 of 1



 1

 2

 3
                                    UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6
     EDWARD N. THOMAS,                                      No. 1:19-cv-01489-NONE-EPG (PC)
 7
                     Plaintiff,                             ORDER DISMISSING ACTION FOR
 8                                                          FAILURE TO PAY FILING FEE
           v.
 9                                                          (Doc. No. 13)
     C. PFEIFFER, et al.,
10
                     Defendants.
11

12

13             Edward Thomas (“plaintiff”) is a state prisoner proceeding pro se in this civil rights
14   action.
15             On May 4, 2020, the Court issued an order finding that, pursuant to 28 U.S.C.
16   § 1915(g), plaintiff is not allowed to proceed in forma pauperis in this action. (Doc. No. 13 at
17   p. 3.) The Court also ordered plaintiff to pay the $400.00 filing fee within thirty days and
18   warned plaintiff that if he did not pay the filing fee the action would be dismissed. (Id.)
19             The thirty-day period has expired and plaintiff has failed to pay the $400 filing fee.
20   Accordingly, IT IS ORDERED that this action is DISMISSED without prejudice.
21

22
     IT IS SO ORDERED.

23      Dated:       July 11, 2020
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                        1
